             Case 2:14-cr-00083-JAM Document 451 Filed 11/25/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:14-CR-0083 JAM
12                               Plaintiff,             STIPULATION REGARDING SENTENCING
                                                        STATUS CONFERENCE
13                         v.
                                                        DATE: May 15, 2020
14   ROUSLAN AKHMEROV,                                  TIME: 9:30 a.m.
                                                        COURT: Hon. John A. Mendez
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status regarding sentencing on May 15, 2020.

21          2.     By this stipulation, defendant now moves to continue the sentencing status conference

22 until February 23, 2021 at 9:30 a.m. The United States does not object to continuing the matter until

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING SENTENCING                  1
             Case 2:14-cr-00083-JAM Document 451 Filed 11/25/20 Page 2 of 2


 1 February 23, 2021 for a further status conference regarding sentencing.

 2         IT IS SO STIPULATED.

 3

 4
     Dated: November 25, 2020                              MCGREGOR W. SCOTT
 5                                                         United States Attorney
 6
                                                           /s/ HEIKO P. COPPOLA
 7                                                         HEIKO P. COPPOLA
                                                           Assistant United States Attorney
 8

 9
     Dated: November 25, 2020                              /s/ DMITRY GUROVICH
10                                                         DMITRY GUROVICH
11                                                         Counsel for Defendant
                                                           ROUSLAN AKHMEROV
12

13

14
                                          FINDINGS AND ORDER
15
           IT IS SO FOUND AND ORDERED this 25th day of November, 2020.
16

17                                                  /s/ John A. Mendez
                                                    THE HONORABLE JOHN A. MENDEZ
18                                                  UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING SENTENCING                 2
